     Case 2:20-cv-00534-JAM-JDP Document 26 Filed 02/11/21 Page 1 of 3
1

2

3

4

5

6

7

8

9                                      UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11

12    VENCIL CHESTER GREEN,                             Case No. 2:20-cv-00534-JAM-JDP (PC)
13                        Plaintiff,
14           v.                                         ORDER SETTING SETTLEMENT
                                                        CONFERENCE AND STAYING CASE
15    D. PASIOLES, et al.,
16                        Defendants.
17

18          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with this civil rights

19   action filed pursuant to 42 U.S.C. § 1983. The court has determined that this case will benefit

20   from a settlement conference. Therefore, this case will be referred to Magistrate Judge Kendall J.

21   Newman to conduct a settlement conference on April 15, 2021 at 9:00 a.m. The settlement

22   conference will be conducted by remote means, to be determined at a later date and time. The

23   Court will issue the necessary transportation order in due course.

24          In accordance with the above, it is hereby ORDERED that:

25          1. This case is set for a settlement conference before Magistrate Judge Kendall J.

26                Newman on April 15, 2021 at 9:00 a.m. The settlement conference will be conducted

27                by remote means, to be determined at a later date and time.

28          2. A representative with full and unlimited authority to negotiate and enter into a binding

                                                        1
     Case 2:20-cv-00534-JAM-JDP Document 26 Filed 02/11/21 Page 2 of 3
1

2               settlement on the defendants’ behalf shall attend in person.1

3           3. Those in attendance must be prepared to discuss the claims, defenses and damages.

4               The failure of any counsel, party or authorized person subject to this order to appear in

5               person may result in the imposition of sanctions. In addition, the conference will not

6               proceed and will be reset to another date.

7           4. The parties are directed to exchange non-confidential settlement statements seven days

8               prior to the settlement conference. These statements shall simultaneously be delivered

9               to the court using the following email address: kjnorders@caed.uscourts.gov. Plaintiff

10              shall mail his non-confidential settlement statement Attn: Magistrate Judge Kendall J.

11              Newman, USDC CAED, 501 I Street, Suite 4-200, Sacramento, CA 95814 so that it

12              arrives at least seven (7) days prior to the settlement conference. The envelope shall

13              be marked “SETTLEMENT STATEMENT.” The date and time of the settlement

14              conference shall be prominently indicated on the settlement statement. If a party

15              desires to share additional confidential information with the court, they may do so

16              pursuant to the provisions of Local Rule 270(d) and (e).

17          5. Judge Newman or another representative from the court will be contacting the parties

18              either by telephone or in person, approximately two weeks prior to the settlement

19
            1
               While the exercise of its authority is subject to abuse of discretion review, “the district
20   court has the authority to order parties, including the federal government, to participate in
     mandatory settlement conferences… .” United States v. United States District Court for the
21   Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9th Cir. 2012)(“the district court has
22   broad authority to compel participation in mandatory settlement conference[s].”). The term “full
     authority to settle” means that the individuals attending the mediation conference must be
23   authorized to fully explore settlement options and to agree at that time to any settlement terms
     acceptable to the parties. G. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653
24   (7th Cir. 1989), cited with approval in Official Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th
     Cir. 1993). The individual with full authority to settle must also have “unfettered discretion and
25   authority” to change the settlement position of the party, if appropriate. Pitman v. Brinker Int’l.,
26   Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l.,
     Inc., 2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a
27   person with full settlement authority is that the parties’ view of the case may be altered during the
     face to face conference. Pitman, 216 F.R.D. at 486. An authorization to settle for a limited dollar
28   amount or sum certain can be found not to comply with the requirement of full authority to settle.
     Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                         2
     Case 2:20-cv-00534-JAM-JDP Document 26 Filed 02/11/21 Page 3 of 3
1

2                conference, to ascertain each party’s expectations of the settlement conference.

3             6. The Clerk of the Court is directed to serve a copy of this order on the Litigation Office

4                at Mule Creek State Prison, via facsimile at (209) 274-5018.

5             7. This case is stayed and all the deadlines to complete plaintiff’s deposition and file

6                dispositive motions are vacated, to be reset after the settlement conference if

7                necessary.

8
     IT IS SO ORDERED.
9

10
     Dated:      February 10, 2021
11                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                         3
